         4:20-cr-40021-SLD-JEH # 1              Page 1 of 2                                                    E-FILED
                                                                              Tuesday, 14 April, 2020 04:05:03 PM
                                                                                    Clerk, U.S. District Court, ILCD

                            IN THE UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS
                                       AT ROCK ISLAND


 UNITED STATES OF AMERICA                        )
                                                 )
        Plaintiff,                               )         Criminal No. 20-40021
                                                 )
        v.                                       )         VIO: Title 18, United States Code,
                                                 )         Section 13: 625 ILCS 5/6-303;
 ALIZABETH J. SUTTON                             )         625 ILCS 5/3-707; 625 ILCS 5/11-601(b)
                                                 )
        Defendant                                )


                                             INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                                COUNT 1

     On or about February 22, 2020, in the Central District of Illinois, the defendant,

                                       ALIZABETH J. SUTTON,

operated a motor vehicle on a public highway upon the Rock Island Arsenal, a special maritime
and territorial jurisdiction of the United States, with a revoked driver’s license, in violation of Illinois
Compiled Statutes, Chapter 625, Section 5/6-303 and in violation of Title 18, United States Code,
Section 13.

                                                COUNT 2

     On or about February 22, 2020, in the Central District of Illinois, the defendant,

                                       ALIZABETH J. SUTTON,

operated a motor vehicle on a public highway upon the Rock Island Arsenal, a special maritime
and territorial jurisdiction of the United States, without proof of valid liability insurance, in violation
of Illinois Compiled Statutes, Chapter 625, Section 5/3-707 and in violation of Title 18, United
States Code, Section 13.
        4:20-cr-40021-SLD-JEH # 1           Page 2 of 2




                                            COUNT 3

    On or about February 22, 2020, in the Central District of Illinois, the defendant,

                                    ALIZABETH J. SUTTON,

operated a motor vehicle on a public highway upon the Rock Island Arsenal, a special maritime
and territorial jurisdiction of the United States, while speeding over the statutory speed limit, in
violation of Illinois Compiled Statutes, Chapter 625, Section 5/11-601(b) and in violation of Title
18, United States Code, Section 13.




                                                     JOHN C. MILHISER
                                                     UNITED STATES ATTORNEY

                                              BY:    /S/ Clyde J. Kilgore
                                                     CLYDE J. KILGORE
                                                     SPECIAL ASSISTANT U.S. ATTORNEY
                                                     Rock Island Arsenal
                                                     Rock Island, Illinois 61299-5000
                                                     Telephone: (309) 782-4801
